Title: Abigail Adams to John Adams, 29 August 1776
From: Adams, Abigail
To: Adams, John


     
      
       Thursday August 29 1776
      
     
     I have this moment sent of a Letter to the post office when Mr. Bass came in to let me know that he has got ready sooner than he expected and will now sit of. I cannot let him go without a line to tell you I feel a new flow of spirits, hope to be home and well to receive you. Write me by every Post, and let me know when you expect to sit out. My Best wishes attend you ever yours,
     
      Portia
     
    